Exhibit 10.27.9










AMENDMENT NO. 9 TO

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

FOR OFFICERS OF NORTHEAST UTILITIES SYSTEM COMPANIES







The Supplemental Executive Retirement Plan for Officers of Northeast Utilities
System Companies, as amended, is further amended, effective January 1, 1992, as
follows:




Paragraph 2 of Article VII of the Plan is amended to read in its entirety as
follows:




The normal form in which a Target Benefit shall be paid is, for a Participant
who is

unmarried on the date on which benefit payments are to commence as determined
above, monthly payments on the first day of each month for the life of the
Participant only, and for a Participant who is married at such time, monthly
payments on the first day of each month for the life of the Participant and
after the Participant's death, monthly payments on the first day of each month
to the Participant's surviving spouse for life, each in an amount equal to 50
percent of the Participant's monthly payment. To be entitled to a Target Benefit
under the Plan, a spouse must be married to the Participant both on the date
Target Benefit payments to the Participant commence and on the Participant's
date of death (hereinafter referred to as a "Surviving Spouse").  The annual
Target Benefit payable to a married Participant, while living, shall be equal to
the annual Target Benefit that would be payable to such Participant if
unmarried.






